Case 3:19-cv-01038-JFS Document 97 Filed 09/03/21 Page 1 of 10

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

EMILIO ROMERO, #NW5208,
Plaintiff, CIVIL ACTION NO. 3:19-cv-01088
V. (SAPORITO, M.J.)

TOBYHANNA TOWNSHIP, et al.,

 

Defendants.
MEMORANDUM

This is a fee-paid federal civil nights action, which commenced when
the plaintiff, Emilio Romero, filed his original pro se complaint on June
19, 2019. (Doc. 1.) At the time of filing, Romero was incarcerated at the
Monroe County Correctional Facility, a local jail located in Monroe
County, Pennsylvania.

On December 6, 2019, now represented by counsel, the plaintiff
filed an amended complaint. (Doc. 40; see also Doc. 37; Doc. 39.) Sorting
themselves into two separately represented groups, the defendants
answered the complaint, and the parties commenced discovery. (See Doc.

46; Doc. 49.)
Case 3:19-cv-01038-JFS Document 97 Filed 09/03/21 Page 2 of 10

On October 29, 2020, the County Defendants! filed a Rule 56 motion
for summary judgment. (Doc. 64.) That same day, in accordance with the
requirements of Local Rule 56.1, they filed a statement of material facts
in support of their motion for summary judgment, together with an
appendix of documentary exhibits. (Doc. 65.) In accordance with the
federal and local rules, the statement of material facts was set forth in
numbered paragraphs and included references to the parts of the record
that supported the statements. See Fed. R. Civ. P. 56(c)(1); M.D. Pa. L.R.
56.1. On October 30, 2020, the County Defendants filed a brief in support
of their motion for summary judgment. (Doc. 70.)

On October 30, 2020, the Township Defendants? filed a Rule 56
motion for summary judgment. (Doc. 66.) That same day, in accordance

with the requirements of Local Rule 56.1, they filed a statement of

 

1 The “County Defendants” are: Brian Webbe, a detective with the
Monroe County district attorney’s office; and Michael Rackaczewski, an
assistant district attorney with the Monroe County district attorney’s
office.

2 The “Township Defendants’ are: Chris Wagner, chief of the Mount
Pocono Regional Police Department; Lucas Bray, a detective with the
Mount Pocono Regional Police Department; and the five municipalities
serviced by the Mount Pocono Regional Police Department—Tobyhanna
Township, the Borough of Mount Pocono, Tunkhannock Township,
Coolbaugh Township, and Barrett Township.

-2Q-
Case 3:19-cv-01038-JFS Document 97 Filed 09/03/21 Page 3 of 10

material facts in support of their motion for summary judgment, together
with an appendix of documentary exhibits. (Doc. 68; Doc. 69; see also Doc.
71.) In accordance with the federal and local rules, the statement of
material facts was set forth in numbered paragraphs and included
references to the parts of the record that supported the statements. See
Fed. R. Civ. P. 56(c)(1); M.D. Pa. L.R. 56.1. The Township Defendants
also filed a brief in support of their motion for summary judgment that
same day. (Doc. 67.)

Due to counsel’s busy schedule, the plaintiff requested and was
granted an extension of time to respond to the motions for summary
judgment. (Doc. 72; Doc. 73; Doc. 74.) The plaintiff was ordered to file his
papers in opposition to summary judgment on or before December 20,
2020. (Doc. 74.)

On December 21, 2020, plaintiff's counsel filed two identical copies
of a document styled “statement of facts.”3 (Doc. 75; Doc. 76.) In e-filing
these documents on the court’s ECF docket, plaintiffs counsel linked the

first copy to the County Defendants’ summary judgment motion and the

 

3 If there is any difference between the two documents, it is not
readily apparent to our eyes.

.3-
Case 3:19-cv-01038-JFS Document 97 Filed 09/03/21 Page 4 of 10

second copy to the Township Defendants’ summary judgment motion.
Plaintiffs counsel also filed an appendix of documentary exhibits. (Doc.
77; Doc. 78.) The plaintiffs statement of facts did not respond to the
numbered paragraphs set forth in the defendants’ statements of material
facts. See M.D. Pa. L.R. 56.1. On December 22, 2020, plaintiffs counsel
filed a combined brief in opposition to both motions for summary
judgment. (Doc. 80.)

Recognizing that these opposition papers were filed after the date
certain set by our order granting the plaintiff an extension, plaintiff's
counsel also filed a motion for an extension of time nunc pro tunc that
same day, December 22, 2020. (Doc. 81.) On December 23, 2020, we
granted the request for an extension of time nunc pro tunc for good cause
shown and upon a finding of excusable neglect. (Doc. 82.)

On December 28, 2020, the County Defendants filed a reply brief in
support of their summary judgment motion. (Doc. 83.) On December 30,
2020, the Township Defendants filed a reply brief in support of their
summary judgment motion. (Doc. 90.)

That same day, December 30, 2020, the County Defendants filed a

motion to strike the plaintiffs statement of facts for non-compliance with
Case 3:19-cv-01038-JFS Document 97 Filed 09/03/21 Page 5 of 10

Local Rule 56.1, together with a brief in support of that motion. (Doc. 84;
Doc. 85.) The County Defendants also filed a motion to have their own
statement of material facts deemed admitted pursuant to Local Rule
56.1, together with a brief in support. (Doc. 86; Doc. 87.) That same day,
the Township Defendants filed a similar motion to have their own
statement of material facts deemed admitted, together with a brief in
support. (Doc. 88; Doc. 89.)

The plaintiff did not timely file any response to these three
motions—a motion to strike the plaintiffs statement of facts and two
motions to have the defendants’ statements of material facts deemed
admitted. See M.D. Pa. L.R. 7.6 (requiring a non-moving party to file a
brief in opposition within 14 days after service of the movant’s brief, and
providing that a party who fails to timely file a brief in opposition shall
be deemed not to oppose the motion). On February 4, 2021—more than
three weeks after the time to respond had expired—we entered an order
granting the plaintiff a sua sponte extension of time and directing him to
file responses to these three motions within fourteen days. (Doc. 93.) In
our order, we admonished the plaintiff that failure to timely file

opposition briefs would result in the motions being deemed unopposed.
Case 3:19-cv-01038-JFS Document 97 Filed 09/03/21 Page 6 of 10

(Id.) See generally M.D. Pa. L.R. 7.6.

On February 16, 2021, plaintiffs counsel filed a brief in opposition
to the motion to strike. (Doc. 94.) Attached to his brief was a revised
version of the plaintiffs statement of facts. (Doc. 94-1.) The plaintiffs
revised statement of facts was substantively identical to his original
statement of facts, except that he had broken it out into 96 numbered
paragraphs. (Compare id. with Doc. 75 and Doc. 76.) The plaintiff's
revised statement of facts still did not respond to the numbered
paragraphs set forth in the defendants’ statements of material facts. See
M.D. Pa. L.R. 56.1.

The plaintiff did not file a brief in opposition to either of the
defendants’ motions to have their statements of material facts deemed
admitted. Thus, these two motions are deemed unopposed. See M.D. Pa.
L.R. 7.6. On February 17, 2021, however, plaintiffs counsel filed
untimely responses to the defendants’ statements of material facts. (Doc.
95: Doc. 96.) The plaintiff responded to the numbered paragraphs set
forth in the defendants’ statements by admitting or denying each one, but

he did not include any references whatsoever to the record to support his

denials. See M.D. Pa. L.R. 56.1.
Case 3:19-cv-01038-JFS Document 97 Filed 09/03/21 Page 7 of 10

Under Local Rule 56.1, a party opposing summary judgment is
required to file “a separate, short and concise statement of the material
facts, responding to the numbered paragraphs” in the movant’s
statement of material facts. M.D. Pa. L.R. 56.1. The local rule does not
permit a non-moving party to file an additional statement of material
facts that does not respond to the movant’s statement. See Farmer v.
Decker, 353 F. Supp. 3d 342, 347 n.1 (M.D. Pa. 2018) (disregarding non-
movant’s additional statement of facts for non-compliance with Local
Rule 56.1); Barber v. Subway, 131 F. Supp. 3d 321, 322 n.1 (M.D. Pa.
2015) (declining to consider separate counter-statement of facts that was
non-responsive to the movant’s statement because it was “neither
contemplated nor permitted by the Local Rules”); see also Rau v. Allstate
Fire & Cas. Ins. Co., 793 Fed. App’x 84, 87 (3d Cir. 2019) (upholding
district court decision to strike non-movant’s non-responsive counter-
statement of facts under Local Rule 56.1); Weitzner v. Sanofi Pasteur Inc.,
909 F.3d 64, 613-14 (8d Cir. 2018) (upholding district court decision to
strike non-responsive paragraphs from non-movant’s answer to movant’s
statement of material facts under Local Rule 56.1). Accordingly, the court

will grant the County Defendants’ motion and strike Romero’s statement
Case 3:19-cv-01038-JFS Document 97 Filed 09/03/21 Page 8 of 10

of facts with respect to the County Defendants’ summary judgment
motion because it does not comply with Local Rule 56.1.

Moreover, it is well established that abusive filings “may be
stricken sua sponte under the inherent powers of the court.” Garrett v.
Selby Connor Maddux & Janer, 425 F.3d 836, 841 (10th Cir. 2005)
(striking appellate brief); Thomas v. Keystone Real Estate Grp. LP, No.
4:14-CV-00543, 2015 WL 1471273, at *8 (M.D. Pa. Mar. 31, 2015)
(striking motion and accompanying brief and exhibits). The plaintiffs
statement of facts with respect to the Township Defendants’ summary
judgment motion is identical to his statement of facts with respect to the
County Defendants’ motion. Accordingly, we will strike that document as
well, sua sponte.

Finally, we turn to the plaintiffs untimely filed responses to the
defendants’ statements of material facts. As we noted above, the
defendants have moved to have their respective statements of material
facts deemed admitted based on the plaintiffs failure to timely respond,
and, because the plaintiff has failed to file any brief in opposition to these
motions, the defendants’ motions are deemed unopposed. See M.D. Pa.

L.R. 7.6. Moreover, under Rule 56 of the Federal Rules of Civil Procedure,
Case 3:19-cv-01038-JFS Document 97 Filed 09/03/21 Page 9 of 10

[a] party asserting that a fact ... is genuinely disputed
must support that assertion by:

(A) citing to particular parts of materials in the
record, including depositions, documents,
electronically stored information, affidavits or
declarations, stipulations (including those made for
purposes of the motion only), admissions, interrogatory
answers, or other materials; or

(B) showing that the materials cited [by the movant]
do not establish the absence or presence of a genuine
dispute, or that an adverse party cannot produce
admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1). Our local rule similarly provides that
“(s]tatements of material facts... in opposition to[] a motion [for
summary judgment] shall include references to the parts of the record
that support the statements.” M.D. Pa. L.R. 56.1. The plaintiffs
responses to the defendants’ statements of material facts contain no
citations or references whatsoever to any parts of the record on summary
judgment. (See Doc. 95; Doc. 96.) Accordingly, the court will grant the
defendants’ motions to have their respective statements of material facts
deemed admitted, and we will consider the facts asserted therein to be

undisputed for purposes of their respective motions for summary

judgment. See Fed. R. Civ. P. 56(e)(2).
Case 3:19-cv-01038-JFS Document 97 Filed 09/03/21 Page 10 of 10

An appropriate order follows.

Dated: September _ 3 , 2021 Sst F. tute i?
GOSEPH F. BE ORTIG/OR,

United States Magistrate Judge

= LQ«
